Question Time (Commission)
The next item is Question Time (B7-0552/2010).
The following questions are addressed to the Commission.
Part one
Subject: Basel III criteria and European banks
On 12 September 2010, the Basel Committee announced that new criteria had been drawn up to strengthen the stability of the financial system. These criteria provide, inter alia, for an increase in the percentage of common equity in relation to risk-weighted assets.
Does the Commission consider that the need for Basel III is a result of the recent financial crisis or will the accord offset the structural weaknesses which Basel II was unable to rectify? What impact will Basel III have on the provision of liquidity by European banks to the market? Does the Commission consider that Basel III will accelerate mergers between banks? Does it consider that the new conditions will place smaller banks in an even more disadvantageous position in relation to the big banking groups? Should these criteria be the subject of broader consultation during the G20 summit with a view to establishing fair competition for financial activities on the world market?
Mr President, good evening to each and every one of you. I have just this minute arrived from Luxembourg, Mr President, where the Council of Economic and Finance Ministers met and reached unanimous agreement on the draft directive on hedge funds and private equity.
I am mentioning this now before Parliament because this draft document, which will remain a draft until you have debated it here yourselves, owes much to the European Parliament, to the work of your rapporteur, Mr Gauzès, and to the many amendments tabled and included for the Council of Ministers' final vote, particularly those related to the financial supervision package which, too, owes a great deal to the European Parliament's contribution.
Naturally, we will now work together with Parliament in order to finalise the agreement on the regulation of hedge funds and private equity. This is the first time that this sector will be subject to European regulation, and I would like to thank you already for the part you have played in this draft directive.
Mrs Kratsa-Tsagaropoulou asked me about the discussions that are under way in Basel and which are connected with the issue of regulation that I have just mentioned. Banking reform is a very important issue and, once again, I welcome Parliament's commitment, shown by the excellent work of Mr Karas; we talked about that here two weeks ago. You will be asked to give your opinion on the proposed Capital Requirements Directive 4 that will be presented in spring 2011 to implement the Basel III accord in Europe.
Ladies and gentlemen, it is an understatement to say that we have encountered and are still facing an unprecedented financial crisis that is not over yet. According to the International Monetary Fund, bank losses attributed to the crisis amounted to EUR 2 300 billion at the end of 2010, of which half has come from European banks. This crisis, which began in the financial sector, has plunged the European economy into severe recession. European GDP shrank by 5.7%, or EUR 700 billion this year alone.
We need to restore confidence and stability in the banking sector, and ensure that credit continues to fuel the real economy, business, employment and growth. The European Union and Member States adopted an unprecedented set of emergency measures that were, at that time, not so long ago, funded by the taxpayer. The Commission thus approved 4 100 billion of State aid amounting to 35% of the European GDP. Combined with fiscal policies designed to bring Europe out of recession, these support measures have fuelled the deficit and public debt.
Ladies and gentlemen, it was the citizens, the taxpayers, who paid once - will they pay a second time? I do not think so, and I hope not, because that would not be fair. Our policy is foresight, because prevention is always cheaper than cure. We need to prevent the crisis and its disastrous effects from occurring a second time, and it is precisely in order to carry that need for foresight and prevention over into our prudential policies that we will be introducing the Basel III regulations in Europe.
It is in the same spirit that we want to provide Europe with a prevention framework for resolving banking crises, which, again, will be based on Parliament's opinions. I am thinking, in particular, of the work undertaken by Mrs Ferreira.
The G20, in its decision of 2 April 2009, made the Basel Committee on Banking Supervision responsible for making in-depth improvements to the Basel II regulations where necessary, in order to strengthen banks' resilience and improve financial stability. EU leaders expressed their support for this goal on 19 and 20 March 2009. The Basel III regulations were drawn up in the Basel Committee by experts from the regulatory and supervisory authorities of the 27 major international banking markets, with the Commission's very active participation on behalf of all Member States of the European Union.
The analysis made by our Commission and the Basel Committee shows that the new regulations will strengthen financial stability, limit pro-cyclicality and lead to significant economic and social benefits for a wide range of stakeholders, thanks to the expected reduction in the frequency of banking crises and the risks they entail. In particular, this reform will benefit borrowers, companies and individuals, but also creditors, governments, small and medium-sized enterprises and our citizens in general.
Admittedly, these benefits will only become apparent over time because of the gradual introduction of the new regulations and the transitional clauses announced by the Group of Governors and Heads of Supervision on 12 September 2010.
The same applies to liquidity requirements. Liquidity regulations are subject to an observation period until 2015. Mrs Kratsa-Tsagaropoulou asked me if the new rules will accelerate mergers between banks; that is not the aim of the reform, but if some banks failed to comply with these new regulations on time and therefore had to merge with their competitors or even their partners, that would lead to greater protection for their depositors and creditors, and to increased financial stability.
I also understand your concern that the new regulations will disproportionately affect smaller banks. The quantitative study carried out by the Committee of European Banking Supervisors on the impact of Basel III on the banking sector has shown that small banks, Mrs Kratsa-Tsagaropoulou, would, in fact, be less affected by the new regulations than the top 50 banking groups of the European Union. This is mainly due to small banks' higher level of initial capitalisation and their simpler business model.
Finally, the Commission attaches great importance to establishing fair competition at international level. At this stage, I do not consider it advisable for the G20 to open another major debate on all the regulations defined in the context of Basel III because these were the result of lengthy, balanced discussions. On the other hand, the political governance of the G20 and the Financial Stability Board are a tool for Europe, enabling it to ensure that everyone will effectively implement the Basel accord properly and on time. That is what I can say in answer to your very important question.
(EL) Mr President, I agree that Commissioner Barnier has given a very comprehensive reply. He referred to every single question, which is not always the case with the Commission's replies. I should like, if I may Commissioner, to ask you a supplementary question about the liquidity of the banks under Basel III. Do you believe that liquidity will not be directly affected, because the market is already suffering from the banks' lack of liquidity and the measures will be applied gradually? Why does the Commission believe that it will not affect liquidity at a time when the market is in such dire need of it?
(DE) Commissioner Barnier, I would be very interested to know what effect Basel II is having on the US market, where a lot - hundreds - of small banks have now gone bankrupt. What impact has it had on the large banks? What is the situation with Basel III in the US? Will this be implemented here at the same time as it is in Europe or will the US implement it before us? What is the timetable for implementation of Basel II and Basel III in respect of the US?
(PL) Commissioner, I would like to thank you for this information, which is important in that it presents the financial situation in Europe and the financial situation of banks, and these things are dealt with on a daily basis by the European Commission. Fortunately, we are observing a certain improvement in this matter. My question is a very brief one: you said that in the spring of 2011, the European Commission will announce new proposals. Would you like to say a little more about what the essential features of these proposals will be?
Mr President, Mrs Kratsa-Tsagaropoulou asked me about liquidity. I want to reiterate that the financial crisis has shown that banks with excess liquidity have refrained from lending on the interbank market because they have very prudently accumulated liquidity for their own potential needs. Furthermore, this problem has been exacerbated due to a lack of understanding of the financial robustness of other institutions. In my opinion, the new liquidity requirements will help to solve the problem of insufficient liquidity in the markets both by improving risk management of the banks' liquidity and by strengthening their cash reserves.
The transitional arrangements planned by the Basel Committee foresee that the new liquidity coverage ratio will only become mandatory, Mrs Kratsa-Tsagaropoulou, from 2015, which I believe should allow sufficient time for banks to comply and limit any undesirable impact on markets during the transition period.
Mr Rübig, you mentioned Basel II. May I remind us all that, in the case of the United States, which you mentioned, Basel II has not yet been implemented, nor has Basel 2.5, I might add. During my first visit to the United States, on 9 and 10 May 2010, I also made a deal, or rather reached an agreement, with the American Secretary of the Treasury - with whom I shall be meeting again next week - to ensure that the United States will implement Basel 2.5 in mid-2011.
Mr Rubig, your question is very important because it gives us an opportunity to state that we have international commitments. The Americans have played an important part in drawing up the Basel standards. They are closely involved in the process and therefore it would be incomprehensible ... let me say this in a more positive way. It would be quite normal for these joint decisions to be implemented jointly, in parallel. I am very mindful of this parallelism with the United States; moreover, I am going to make sure of it in a few days, during my second visit.
With regard to the impact of Basel III on both major and smaller banks, generally speaking, we will proceed very carefully with macro- and micro-economic impact studies, without improvising, and I will use all flexibility margins in order to develop good measures and good decisions that are as well-gauged as possible.
Mr Zemke asked me about timing. What we are going to do, Mr Zemke, in spring 2011, is draw up legislative texts, a draft directive, called the Capital Requirements Directive 4 (CRD 4); after we have carried out all the impact studies, an assessment of the Basel measures, the macro- and micro-economic impact study, and assessments of the other measures of which I am mindful and - I talked about this earlier - which involve external or internal supervision, this directive will properly implement a risk prevention system in banks, followed by a transatlantic assessment.
I need a few months to carry out a thorough job: listen to Parliament, listen to the financial services stakeholders, take the right steps and make good proposals. All of this will take place in spring 2011, with CRD 4 and these legislative texts.
Subject: EU-Africa summit/food security
In connection with World Food Day on 16 October 2009, the FAO has recently indicated that the situation remains unsatisfactory despite a slight improvement regarding the number of those suffering from chronic hunger in the world (925 million this year, compared with 1.023 billion in 2009). The lack of food security is threatening to undermine MDG objective 1, particularly in sub-Saharan Africa. In the run-up to the next EU-Africa summit (Tripoli, 29 and 30 November), many of those concerned are anxious that the strategic partnership should place greater emphasis on food security, including issues relating to access to food, infrastructures, land ownership and adjustment to climate change. Does the Commission consider it necessary to introduce a new specific partnership for food security under the joint Africa-EU strategy? Does it intend to step up coordination on horizontal issues in the context of existing partnerships, this being necessary to achieve food security in Africa?
Member of the Commission. - Mr President, the question addresses very important issues. Ensuring that every citizen has access to nutritious food is a main aim of development cooperation. Reducing the proportion of hungry people by half is therefore, rightly, the first of eight Millennium Development Goals that the global community promised to reach by 2015.
Food security will also remain a top priority for the European Union in its relations with Africa, where many countries are off track in reaching this MDG 1, where more than 70% of the population live in rural areas, and where some 90% of agricultural production is carried out by smallholders on family farms.
Food security was already a priority of the first EU-Africa action plan, within the partnership on the MDGs, and we will propose to maintain this as a priority area for the next action plan that is currently being drafted.
We will also ensure that cross-sectoral aspects with direct links to food security, such as research, trade and regional integration, are given appropriate relevance in this next action plan.
The European Union's focus on food security goes hand in hand with the importance that African leaders themselves have attached to agriculture and food security.
The comprehensive Africa Agricultural Development programme is the common framework for action in this area and we will continue to support this.
Having said that, I believe that we have enough mechanisms at this stage to care about nutritious food supply and that it is not necessary to introduce a new specific partnership for food security in the joint Africa-EU strategy.
As I have said, this dimension is already covered by the partnership on the MDGs, among others.
(ES) Mr President, thank you very much, Commissioner, for your answer, which will be very useful with a view to the European Union-Africa summit.
I would like to ask you whether you can give us any additional information on what types of debates took place at the high-level meeting held in New York on the Millennium Development Goals in relation to food security, and whether the Food and Agricultural Organisation's Committee on World Food Security has received the necessary impetus to coordinate the global effort to combat hunger.
(EL) Mr President, Commissioner, the Commission set up the Reflex mechanism for vulnerable countries about a year ago, in August 2009, earmarking EUR 500 million for the purpose of combating the impact of the global economic crisis on the more fragile African countries over the period from 2009 to 2010.
Has this programme been evaluated by the Commission in order to establish if this money was ultimately put to good use? I would remind the House that this programme is for smallholder farmers who are given fertiliser and seed for sowing so that they can increase their farm output in the long term and achieve food security in the medium term.
(FR) Over and above the figures cited by our estimable colleague, Mr Guerrero Salom, out of the 829 million inhabitants of Sub-Saharan Africa, about 240 million are starving, that is to say, 30% of the population. Yet, when we know that food and agricultural production increased 2.6 fold in the second half of the 20th century, it becomes clear that it advanced more in 50 years than it did in the 10 000 years before.
In light of this, I believe that it is irresponsible to continue growing cotton as primary produce, for example, in Burkina Faso, when 49% of the population is starving. Should development policies, Commissioner, not place food production back at the centre of development policy priorities?
Member of the Commission. - Briefly on the question about the MDG summit, I think the main result of this summit is the clear agreement between the developed and developing countries to succeed in achieving the MDGs by 2015 and, in particular, MDG 1, to cut global poverty by half and also to strengthen food security issues. It is very clear that we need to take many measures now to achieve the MDGs.
Regarding Mr Papanikolaou's question, basically we have two facilities. Reflex mostly addressed countries in the crisis. We have also disbursed a food facility of EUR 1 billion to support smallholder farmers and this definitely produced many results in responding to the food crisis. In many countries, the food supply situation has improved. The problem is that this food security is a one-off measure, so we are helping at the time of crisis.
This leads us to the question I was asked by Mr Tarabella. Food security is definitely one of the areas I will propose in the Green Paper as a particular focus area for the European Union, particularly since we have had a very positive experience with the food facility. We know what should be done and we should really try to achieve productive growth based also on the agricultural structures still prevailing in Africa.
Part two
Subject: Ensuring respect for air and rail passengers' rights
Regulations (EC) No 261/2004 and No 1371/2007 bestow a highly important set of minimum rights on all air and rail passengers in the European Union. In each Member State, an independent body is responsible for monitoring the implementation of these regulations.
How can the Commission ensure that the supervisory bodies apply the regulations in a uniform manner and have sufficient resources to respond rapidly to challenges, in particular, in view of the rather chaotic way in which airline passengers were dealt with following the Icelandic volcano crisis?
Vice-President of the Commission. - As the Honourable Member pointed out, Regulation (EC) No 1371/2007 on rail passenger rights, Regulation (EC) No 261/2004 on air passenger rights - and let me also add Regulation (EC) No 1107/2006 on the rights of disabled persons and persons with reduced mobility when travelling by air - recognise certain minimum, common rights for citizens when they travel by rail or by air.
The correct application of these regulations must be ensured by the national enforcement bodies designated in the Member States. These bodies in particular have to take all reasonable measures to ensure that the rights of passengers are fully respected. The Commission's task is to ensure that EU law is correctly implemented and enforced by the Member States by constantly monitoring their activity.
National enforcement bodies have no legal obligation to report under the sole terms of the regulations. They answer the Commission's request in line with the general principle of loyal cooperation between the Member States and the EU institutions enshrined in the treaty.
Concerning the volcanic ash crisis, the Commission has reacted quickly and has done its utmost to ensure that, in accordance with the conclusions of the Extraordinary Council held on 4 May 2010, the rules on air passenger rights are applied and enforced in a uniform and harmonised way everywhere in the EU. In order to reach this aim, the Commission has prepared and agreed informal interpretative guidelines with national authorities and has kept close contacts with them and all stakeholders.
(FR) Commissioner, you will readily appreciate that the adoption of regulations on the rights of passengers travelling by air, rail and, recently, by sea, rightfully sparked hope among European citizens of finally finding rapid financial solutions to delays, cancellations and other serious setbacks. These citizens are even more disappointed to learn that thousands of complaints have not yet been followed up, for example, in the wake of the volcanic eruption in Iceland that you mentioned.
Indeed, Member States are not providing the operational and effective regulatory services which would force companies to implement these regulations and penalise them financially for a failure to do so. For example, in Belgium, the economic regulatory service has not imposed a single penalty on any airline since 1 February 2006, which goes to show that this situation is not solving consumers' problems.
(HU) I have a brief question. What do you think about the various transport sectors, about the differences in their handling of passenger rights? My question is, does the Commissioner or the Commission have any plans for a uniform management of passenger rights and a uniform control of their enforcement in the various transport sectors?
The situation with the volcano showed that some European Union countries, especially the new ones, have no alternative. They have no rail connections with western Europe, including your own country, Commissioner, and my country.
Did this situation speed up work on the Rail Baltica project?
Vice-President of the Commission. - Firstly, on the experience with the volcano crisis and passenger rights, we have quite comprehensive overviews showing that the airlines mostly behaved responsibly and passengers behaved rationally and reasonably, so most of these kinds of problems have been settled. Of course, there are always claims and there are always problems, but nobody is talking about penalties for the airlines: it is a question of their necessary compensation.
As far as I know, we deal with those claims that have not been treated particularly well. We are in contact with national enforcement bodies, but it is still in the hands of those bodies and the picture is not so bad at all.
In answer to the next question, yes, we are pushing for harmonised rules for passenger rights in all modes of transport. On 30 November, we will have a consultation here to discuss with Council the very controversial issue of bus passenger rights. We already have legislation covering railway passenger rights, but it is less ambitious. With airlines, yes, we are pushing for a harmonised philosophy.
On Rail Baltica, I will do my utmost to develop this project and I hope that we can cooperate with you and with all our countries to make this project a successful one.
Subject: Directive 2002/15/EC
Following the vote in Parliament on 16 June 2010 to reject the Commission proposal on the organisation of the working time of persons performing mobile road transport activities, what is the current state of play with regard to this proposal?
Vice-President of the Commission. - The current state of play is that, following the rejection by Parliament, the Commission decided on 30 June 2010 to withdraw the proposal.
Since the directive now also covers self-employed drivers, it is for Member States to demonstrate how they comply with their legal obligations and enforce the rules for self-employed drivers.
The Commission has requested information from Member States concerning the transposition and implementation of the directive with regard to self-employed drivers. The Commission will decide on any necessary action once the responses are available and have been analysed.
Thank you for your response. I was just wondering if you have any proposals or guidelines that you are going to put to Member States in order to suggest how they will monitor the working time of self-employed drivers, particularly the time they spend cleaning or maintaining their vehicles or doing paperwork related to the job in hand, which I believe will be extremely difficult to monitor.
Also, will you be looking at the socio-economic impact on owner-drivers given that their driving time will now be significantly decreased?
Vice-President of the Commission. - We do not have any ideas on how to produce such guidelines as yet; this is definitely a very complicated matter and we will discuss it with Member States. Legally, the provisions in this directive are now valid and must be followed, but for the moment, we are thinking about guidelines and analysing the replies, and then we will see what we can do.
Subject: Road safety 2011-2020 - special measures for school buses and their drivers
Every year, some 35 000 people are killed and 1.7 million injured in road accidents in the European Union. Among the statistics, one figure is of particular concern: in 2008, 1 100 children were victims of road accidents in the European Union. With reference to the Commission's Road Safety programme 2011-2020, and bearing in mind that millions of children travel to and from school every day by bus, will the Commission answer the following:
What specific initiatives and measures will it take, in conjunction with the Member States, to ensure more effective prevention of road accidents involving children? Will it introduce stricter safety standards and quality controls for buses used for school transport and for professional drivers of such buses (use of advanced technology equipment, more frequent checks on drivers' professional skills and experience, and on their personal integrity via psychological testing, for example)?
Subject: Road safety targets in the EU
Is the Commission concerned that the number of road deaths annually EU-wide still remains unacceptably high, at 35 000 road traffic fatalities in 2009 across the EU? Is the Commission concerned that the European Road Safety Action Plan to cut road deaths from 50 000 to 25 000 between the years 2001 and 2010 has failed? Could the Commission outline how it will ensure that the EU's revised programme for road safety, between 2011 and 2020, will, in fact, meet its targets?
Vice-President of the Commission. - The Commission agrees that the number of road deaths annually EU-wide still remains unacceptably high.
In 2009, around 35 000 people died on the roads of the EU which corresponds to the size of a small town.
However, the Commission does not agree with the opinion of the honourable Member that the third European Road Safety Action programme 2001-2009 has failed. Also, the initial target was not met. It led to the strong mobilisation of all parties involved. During this period, 78 000 lives were saved in the European Union and in all, 2 million victims were saved.
Beyond the figures, the benefit in terms of pain and of personal and family tragedies avoided is incalculable. In the recently adopted 'policy orientations for road safety 2011-2020', the Commission proposed to continue with the target of halving the number of road deaths within the European Union, starting from the results obtained in 2010.
To achieve this target, greater efficiency will be required from EU and national road safety policies. This involves a strong political commitment by all Member States, in particular, those with poor safety records which should be reflected in the development of comprehensive national road safety strategies drawing on practices which have been shown to be successful elsewhere. It will also require special efforts to reduce road accidents in areas where progress has been slower, such as motorcyclists' safety or the safety of rural roads.
Technological developments, in particular, so-called intelligent transport systems, will also play an important role.
As regards the specific issue of the prevention of road accidents involving children, in particular in school buses, it should be noted that very significant progress has been achieved during the past decade with a decrease of 70% in the number of fatalities involving children younger than 15 years of age.
The Commission is fully aware, however, of the need to ensure a high level of protection of children who are a particularly vulnerable category of users.
(EL) Thank you, Commissioner, for your reply. I shall, nonetheless, ask my question, Commissioner, because every day, millions of pupils travel to and from school in vehicles used as school buses. We are literally talking about the flower of European youth. As such, I believe that we really should adopt stricter technical safety standards for these vehicles, stricter and more frequent inspections to ensure that these standards are being applied and, of course, stricter checks on the professional skills of the drivers of these buses.
I believe, Commissioner, that the Commission should consider an initiative in this direction. I am sure that it would be very well received by European public opinion because, as I said earlier, we are talking about a very vulnerable group which touches the hearts and minds of all European citizens.
(GA) I do not agree with the Commissioner at all that things are satisfactory. As he acknowledged, 35 000 people died in 2009. That is the outcome of the Strategy for Safety on European Union Roads between 2000 and 2010, 15 000 more people than the reduced target set by the Commission. I ask the Commissioner whether he or the Commission has any plan or any new ideas for improving matters? Current efforts are not working. We are failing.
(RO) The figure of 35 000 deaths caused by road accidents is equivalent to the population of a small European town disappearing every year, which I regard as an extremely serious matter. Pedestrians, cyclists and motorcyclists account for 57% of road accident victims. I believe that teaching about this is something particularly lacking in children's general schooling (because there was also a question here referring to schoolchildren). This is why I am asking you what measures the Commission is taking to educate those who are at risk in traffic.
I have a very specific question to the Commissioner from the perspective of school buses. Would the Commission consider a proposal that there should only be one child per seat and that all children under 15 should wear seat belts on school buses?
Vice-President of the Commission. - First of all buses. We have strict regulations regulating the technical standards concerning buses, and especially school buses. I have not heard of any particular concerns about problems with school buses as such. We will, of course, follow the situation, and we propose - coming to the last question - to follow strictly the rules that all children must be properly accommodated and that seat belts should be used. I have not, however, received any signals concerning this problem of road safety that school buses is an issue that is badly handled.
30 000 people have died and, of course, we are all unhappy about this. Every casualty is a tragedy, but I definitely do not agree that this road safety action plan has been a failure. There has been a 40% reduction in casualties in Europe. In my own country, the reduction was fourfold over the last 15 years. We followed the same route. For those of you interested in our plans, just before the summer break, we adopted policy guidelines which are the next action plan for road safety and we have the same aim - to reduce casualties by half.
A lot of measures which can help to achieve this goal are described, including training the people most vulnerable in traffic. The most vulnerable are always elderly people, pedestrians, cyclists and also motorcyclists, who obviously require special attention because motorcyclists are the only category where casualties have risen - the other categories have all come down.
Subject: Excess transport in the Baltic Sea
The World Wide Fund for Nature international NGO announced in August that an increase in commercial activity over the next 20 years will seriously damage the Baltic Sea. Shipping, industrial activity on the high seas and tourism will more than double. In the tourism sector, the number of passengers on board ships is expected to rise from 5 to 20 million. In 2030, the number of ships will have increased from 4 000 to 9 000, and there will be a proportionate increase in the probability of environmental incidents. An annual increase of over 150 ships is currently being recorded. Unlike other seas, beaches are quickly polluted by oil spills in the Baltic as the seawater is only renewed every 30 years.
How does the Commission assess the threat posed by excess shipping in the Baltic and what measures does it propose that Member States bordering the sea adopt to resolve this issue? Does the Commission agree with the NGO's proposals to restrict commercial transport in the Baltic Sea?
Vice-President of the Commission. - Probably the numbers are a little different on my papers, but, of course, I can happily reply to Mr Paleckis's question.
Maritime transport in the Baltic Sea has increased significantly over recent years, as a result of rapid economic growth. At the same time, the European Union has one of the most advanced regulatory frameworks on maritime safety in the world today. The third maritime safety package adopted by Parliament and the Council in 2009 is a significant improvement of the EU's vessel traffic monitoring and information system. It covers all the seas surrounding Europe and introduces strict inspections on ships visiting EU ports, also known as port state control. It contains specific measures for the Baltic Sea, such as requirements for safe winter navigation and reinforced ice standards for ships.
The Commission works closely with all the EU Baltic States to ensure the smooth implementation of these new measures. The European Maritime Safety Agency (EMSA) also provides technical support. If an accident were to happen, EMSA has standby pollution response vessels and equipment permanently located in the Baltic. This is in addition to the pollution response measures already put in place by the Baltic States.
The Commission also maintains a continuous dialogue with the Russian Federation to ensure that safety rules are applied coherently in the Baltic Sea. In this framework, the Commission is about to launch a pilot project with the Russian administration on monitoring maritime traffic in the Baltic Sea. A recently adopted EU strategy in the Baltic Sea region also addresses safety and security.
I would, of course, like to respond to this interesting proposal to reduce maritime transport in the Baltic Sea, but any restriction on maritime transport before its introduction has to be carefully considered and be in line with the United Nations Convention on the Law of the Seas and with other internationally agreed conventions. The International Maritime Organisation already recognises the Baltic as a particularly sensitive sea area and this status brings with it particular maritime traffic requirements to reduce the risk of accidents and to protect the marine environment.
I would also like to point out that maritime transport is a relatively environmentally friendly mode of transport. Additional restrictions to commercial transport in the Baltic Sea could potentially promote other less environmentally friendly modes of transport with increased emissions as a consequence.
I was glad that the Commissioner mentioned the cooperation with Russia. As regards the standards for environmental improvements for ships, which countries, in your opinion, are leading in this area and which are not among the best?
Vice-President of the Commission. - It is very difficult to make a difference and I do not have any evidence to say that one country is better than another. In general, Baltic Sea countries are all very sensitive about environmental issues and maritime transport issues as well. You know that the Nordic countries initiated - and were the main drivers behind - a special decision to reduce sulphur in ship emissions, so I really do not have any evidence to single one country out from another.
Commissioner, you are a model Commissioner in that your answers are accurate, helpful and brief. That is very appropriate at Question Time.
Subject: CAP after 2013 - distribution of direct aid
Taking the view that the hectare basis for aid is inadequate for ensuring a fair distribution of direct aid under the CAP after 2013, the European Parliament has called on the Commission to propose additional objective criteria and assess their potential impact, bearing in mind the complexity of the agricultural sector and the differences between the Member States (Lyon report on the future of the CAP after 2013).
Will the Commission say what specific measures it has taken in this connection? What criteria is it considering for direct aid distribution?
Subject: Measures to prevent soil erosion under the CAP post-2013
An increasing number of disasters are occurring in central, eastern and southern Europe owing to hydrogeological disturbances.
In its resolution of 5 May 2010 on agriculture in the Union and climate change (2009/2157 (INI)), Parliament stressed that the 'next reform of the CAP' should include 'protecting the soil from water and wind erosion by ensuring organic matter content'.
Can the Commission state what measures it intends to take in the context of the new CAP to promote initiatives aimed at preventing soil erosion?
Subject: New framework for the EU common agricultural policy 2014-2020
Without a significant increase in targeted subsidies for Bulgaria, the agriculture sector there could collapse. This is especially serious in times of crisis. Bulgaria and Romania, which, in 2007, were the last countries to join the EU, receive just 40% of the amount granted in agricultural subsidies to established Member States such as Germany, France and others. The 100% alignment of subsidies under the treaty on the accession of those countries to the EU is only due to take place in 2016. Does the Commission intend to accelerate the increase in the level of subsidies granted to Bulgaria during the negotiations on the new framework for the common agricultural policy for the period 2014-2020 which are currently in progress and, if so, will the criteria be modified?
Subject: Taking account of biodiversity in the reform of the CAP
In its report of 21 September 2010 (P7_TA(2010)0325), Parliament clearly denounced the failure of the European strategy for halting the loss of biodiversity by 2010. Increasingly intensive farming, growing use of pesticides and fertilisers, the increasing size of agricultural holdings, the development of monoculture: agricultural biodiversity is particularly affected and is in an alarming state.
We have to act, and act fast. As the report points out, a cross-sector approach is needed: the protection and restoration of our natural capital is not solely a matter for environmental policies. These considerations must be integrated into all of the EU's policies: the way we see the agriculture of tomorrow is decisive.
Sustainable use of agricultural biodiversity calls for a firm commitment to an ecologically sustainable future. We need to take advantage of the CAP reform to reverse the trend and ensure that biodiversity is protected and restored. Bioconditionality is a major element in this change.
In light of the failure of efforts to halt the loss of biodiversity by 2010, could the Commission state what criteria on protection of biodiversity will be integrated into the CAP after 2013. Would it be possible to use this new policy to restore agricultural biodiversity?
Subject: Fair distribution of CAP payments
In George Lyon's report on the future of the common agricultural policy after 2013, which was adopted on 8 July 2010, Parliament called for 'a fair distribution of CAP payments' and insisted 'that it should be fair to farmers in both new and old Member States'.
What steps is the Commission taking and what solutions does it intend to put forward with a view to acting on this call for CAP payments to be fairly distributed between the old and new Member States?
I am now going to answer five questions, which are grouped together and cover the same theme.
The total amount of direct payments in European Union Member States reflects their agricultural production and the average level of aid over an historical period. Due to the fact that their historical references have been used to determine direct payments, this direct aid is not distributed equally among Member States, among regions or among the various categories of farmers.
The EU-12, that is to say, the 12 most recent EU Members, is in the process of phasing in funding, in other words, progressively implementing direct payments.
In the EU-10, direct payments will reach 100% of European Union level in 2013. As for the last two Member States to have joined, Bulgaria and Romania, who are treated equally, they will begin to progressively implement direct payments in 2016, having started at 25% of these payment levels in 2007.
Nevertheless, all Member States of the EU-12, that is to say, all the new Member States, also have the opportunity to top up EU direct payments with national subsidies within the limits clearly set out by the regulation and the accession treaties.
As prompted by the Council during the common agricultural policy (CAP) health check in 2008 and during the CAP reform in 2003, the Commission is involved in looking at ways of developing the direct payment system, especially regarding the issue of different levels of payment among Member States.
For the post-2013 period, the Commission will study and assess the various options for reforming the direct payment system. The changes that must be made to the direct payment system and, more specifically, to the way in which the payments are distributed, in order to ensure fairer treatment among Member States and among the various categories of farmers, is at the centre of the debate on the future of the CAP. Nevertheless, there are still questions surrounding which methods and criteria to use in order to begin working towards providing more equitable support. One important matter concerning the future distribution of direct support among Member States will be to determine how to progress from the current situation to a more equitable distribution in the future and, at the same time, avoid major upheavals which could have significant economic consequences in certain regions or for certain production systems.
The CAP post-2013 will also have to deal with many environmental challenges, including the issue of soil degradation in Europe, which, today, is a very serious problem heightened by the issue of climate change.
Biodiversity is also a main priority for the sustainable management of natural resources within the Europe 2020 strategy. Although the goal to stop biodiversity loss by 2010 was not achieved, progress has clearly been made and the CAP has made a significant contribution to this.
At present, the CAP supports sustainable soil management through direct payments subject to compliance with environmental requirements, especially good agri-environmental practices regarding soil erosion, soil organic matter and soil structure, as well as through specific rural development measures, especially payments for agri-environmental measures which go beyond the basic conditions set out under the Good Agricultural and Environmental Conditions.
Furthermore, in order to ensure better soil management in Europe and to help maintain soil organic matter, the Commission tabled a proposal for a soil framework directive in 2006. One of the goals is to identify the causes of erosion and prevent it. This proposal also takes account of the tools that the CAP has to offer to this end.
As regards biodiversity, today, the CAP refers to compliance with environmental requirements, including the Birds Directive and the Habitats Directive, the infringement of which results in penalties. These penalties reduce direct aid and cut specific rural development measures, especially payments for the Natura 2000 regions as well as agri-environmental payments.
As regards the CAP post-2013, the Commission is fully aware of the scope of environmental challenges to be met and is currently in the process of studying the different ways of better integrating environmental issues through all the CAP instruments, under the first and second pillars. The impact assessment in order to prepare the legislative proposals for the CAP post-2013 is under way, and a communication broadly outlining the future of the common agricultural policy is scheduled for November 2010. I shall table this communication to the Committee on Agriculture and Rural Development on 17 November.
(EL) Commissioner, I am sure that you recognise the fundamental differences between the individual regions and Member States of the Union in the agricultural sector. I would refer, among other things, to the extent, structure and typology of holdings and to the contribution made by agriculture to employment and the economy in disadvantaged areas and environmentally vulnerable areas. That is why, in my opinion, we should not define area aid uniformly, by which I mean at European Union level. Can you confirm, Commissioner, that objective criteria will be laid down for the allocation of direct aid?
(IT) Mr President, I am grateful to the Commissioner for the answer about soil erosion, but I would like to ask him a supplementary question.
Given that an important cause in Mediterranean regions is the existence of bare ground due to forest fires and fires characteristic of Mediterranean countries, does the Commissioner not think it time to change the way agri-environmental premiums are calculated, by introducing additional specific premiums for farms that undertake to develop and maintain environmentally friendly farming practices whose particular aim is to prevent fires on farms and rural land?
(BG) As you mentioned, Bulgaria and Romania, which were the last to join the European Union in 2007, currently receive barely 40% of the amount of agricultural subsidies granted to old Member States like Germany, France and others.
You remarked that the alignment of the subsidies will not take place until 2016, which, during this crisis, puts the two newly admitted countries in an extremely unfair position. This actually puts agriculture and a large section of the population which is involved in agricultural work at risk. Do you not think that this factor, namely, the economic and financial crisis, should not be taken into account in the specific case of these two Member States?
In response to the first question, Mr Papastamkos, I will indeed say that there are differences among Member States, among regions and among the various categories of farmers. That is why I have said on several occasions that I think a flat-rate system - that is to say, a uniform amount per hectare for all these categories - is not an appropriate solution.
Therefore, based on the current historical reference system, we calculated subsidies on the basis of a production level from 10, 15 or 20 years ago. This is a system we wish to abandon and replace with objective criteria. However, attention must also be paid to ensuring that the balance is restored on a transitional basis and on a lean basis so that those hindered by these systems can incorporate this change economically. Therefore, my intention is indeed to propose objective criteria, which should be combined in some way with the starting position to ensure a manageable transition.
Mr La Via, the issues you are addressing can indeed be taken into account in the context of the second pillar of the rural development programme for agri-environmental measures. The intention is to maintain these kinds of agri-environmental measures, which take account of the specific nature of certain regions, and the area you are talking about is affected by erosion and it is possible certain shrubs will start fires there.
Member States will have the opportunity, through the regulation we shall also propose for post-2013, to take account of these specific issues in the context of environmental measures and to provide a specific support system in this area. That is why we believe that flexibility is useful in achieving a certain goal, that is to say, the sound management of natural resources, so that Member States can use specific instruments in the context of this second pillar. I believe that this issue is one that can be incorporated into this flexibility, which we can offer Member States.
As regards Romania and Bulgaria, during the accession negotiations for these Member States, a phasing-in system - in other words, a system for progressively increasing direct aid - was provided for by the treaty. In 2008, during the CAP health check, we said that during the post-2013 reform, we would take account of the issue of balancing the level of payments, perhaps more quickly. I therefore think that we should take account of this issue; the appropriate budgetary solution must be found to be able to speed up this process if necessary.
Subject: Common Agricultural Policy and cross-compliance
Cross-compliance is an important element of the common agricultural policy that links most CAP payments to the observance of certain rules in the areas of environment, health and animal welfare. Court of Auditors special report no 8/2008 includes the finding that 'Member States did not take their responsibility to implement effective control and sanction systems. As a consequence, the control system provides insufficient assurance on farmer compliance'. The report adds that 'data provided by the Member States on checks and infringements is not reliable and the Commission's performance monitoring was found wanting'.
Can the Commission tell Parliament what it is doing to encourage Member States to implement and enforce cross-compliance more effectively? Are any improvements noticeable?
As was underlined in the Court of Auditors' 2008 report, the Commission is well aware that the Member States' application of cross-compliance could be improved.
I would, however, also like to highlight the fact that the Court of Auditors' report covers a two-year period, beginning shortly after the introduction of the Good Agricultural and Environmental Conditions.
Since the first year of application of cross-compliance in 2005, the Commission has implemented a whole series of initiatives that aim, on the one hand, to help the Member States and, on the other, to ensure that they comply with their legal obligations. The Commission provides support through numerous exchanges on these subjects and discussions in the various forums dealing with these specific questions.
The talks on regulations have taken place in the relevant management committee, the most technical discussions have been held by a group of experts dealing specifically with cross-compliance, and discussions on the supervisory methods have taken place in certain specialist workshops.
Since 2004, the Commission has, furthermore, regularly published guidance documents for the Member States that have helped them to adapt their national systems. The Commission monitors the Member States' legal obligations based on information from audits carried out in the Member States themselves that the latter send them. If weaknesses are noted during the audits, financial corrections are made to the expenditure of the Member States in question, should a risk to the agricultural fund be identified. This was the case in the past and a certain number of procedures are consequently under way, including at present.
The Commission is convinced that all of these initiatives have led to a significant improvement in the running of the cross-compliance system, particularly since the observations made by the Court of Auditors in their 2007 report. Efforts will, of course, continue to be made in this area as the Commission places an emphasis on the smooth running of this system, which is an essential element of the common agricultural policy.
(DE) Mr President, I am much obliged to the Commissioner for that very comprehensive reply. I now have another brief question regarding cross compliance and biodiversity, which you have also already mentioned today. Sound agriculture can help to preserve biodiversity and halt the extinction of species. However, it should not only be the job of the Commissioner for the Environment to create awareness of this. Commissioner, my question to you, specifically, is what will you do to increase the awareness of the parties concerned - and by that I mean the political decision makers, consumers, but, above all, the farmers concerned - of the value of biodiversity and its associated ecosystem services?
If there are problems with the current system of cross-compliance, how are we going to address the potential of further problems if we deepen the requirements on the environmental side of pillar one, which is something contained in the leaked document on the reform of the CAP? I would just like your views on that.
What I observe at the moment is that it is, in fact, the taxpayers, the consumers, the non-governmental organisations which are very sensitive to this issue and which demand a lot from the farmers.
However, I also think that we have to be able to provide farmers with the means to communicate the efforts they are making, including when selling their products. In the quality system used for agri-foodstuffs which we are overhauling, we will also give farmers the possibility of using their products better to convey all the work they do and all the elements that must be taken into account, including issues related to biodiversity. This applies, in particular, to the consideration of the various agricultural production systems since this diversity in agricultural production systems means that we can also start to consider issues related to the environment and biodiversity. In the case of the common agricultural policy, supporting the diversity of production systems and direct contact between farmers, producers and consumers is another way for farmers, through the products that they sell, to better communicate all the conditions with which they have to comply.
Other methods are already being used. The links between agricultural production and rural tourism are another way for farmers to communicate all that they do to maintain the land and the landscape through the productive work that they carry out. I believe that all these tools, which are present within the framework of the common agricultural policy and which may be strengthened in the future, can be better used by farmers to convey the efforts they are making.
I will now turn to the other question. In my opinion, the rules and regulations regarding the environment or the activities that the farmer carries out to take into account the good management of natural resources are not distinct from the economic and social questions.
In the proposals that we will be making, which we will talk about after 17 November, the idea is not to move the focus of attention from the economic and social question to the environmental question alone, but to integrate the environmental question further in the farmer's way of thinking so that, in the future, we can hopefully really talk about competitive agriculture. Farmers must be competitive from an economic and environmental point of view, in other words, in the way that they manage their natural resources, the soil and the water that they work with, while also considering social aspects related to creating or maintaining employment in a rural environment.
I can assure you that we are not, as a result of focusing on the environmental aspect or rather the good management of natural resources within the framework of the common agricultural policy, going to compromise the farmer's ability to be economically competitive by taking social aspects into account.
When we have the documents on the table, I will be able to prove this to you through concrete examples in proposals that we will be drafting.
Subject: Assistance for Greek farmers and fishermen from the guarantee fund for small and very small businesses
The Greek Ministry of Rural Development and Food has announced the launching in September 2010 of the rural guarantee fund for small and very small businesses (TEMPME), similar to that existing for small and very small industrial and business enterprises, providing interest rate subsidies and bank guarantees to a total of €100 million for agriculture and €50 million for fisheries. Given that this would enable farmers and fishermen to cut investment costs and capital participation during a period of economic austerity: Has the Greek Government informed the Commission about the above initiative? (a) If so, is it providing funding for this purpose? How much funding is being provided and what conditions must be met by beneficiaries? (b) If not, does the Commission consider it desirable to incorporate such an initiative in the NSRF? Will it suggest this to the Greek Government?
The 2007-2013 rural development programme for Greece, cofinanced by the European Agricultural Fund for Rural Development, does not contain a guarantee fund for small and very small enterprises as it stands.
The Greek authorities have not submitted a request to the Commission's Directorate-General for Agriculture to modify the programme to include this guarantee fund.
It is important to underline that, in line with the principle of subsidiarity, it is the Member States which propose the content of measures under the rural development programme, in accordance with the Rural Development Regulation.
According to Article 19 of Regulation (EC) No 1698/2005 on support for rural development by the European Agricultural Fund for Rural Development (EAFRD), the rural development programmes may be revised at the request of the Member States, after approval from the national monitoring committee and following the Commission's examination and approval.
In terms of the Greek fishing sector, the national authorities have informed the Commission of their intention to set up a new instrument in order to help small businesses in the fishing sector. According to the Greek authorities, this instrument will be managed within the framework of an already established financial system.
The Greek authorities have also informed the Commission of their intention to cofinance this instrument through the 2007-2013 operational programme for the fishing sector in Greece.
Given that there is a plan for the implementation of financial instruments in the fishing operational programme, the Commission supports the creation of such financial instruments in order to set up key measures for the operational programme, providing these comply with the legal provisions on the subject, in particular, Articles 34 and 37 of Regulation (EC) No 498/2007.
The amount that will be contributed to this instrument under the European Fisheries Fund could total EUR 35 million. The monitoring committee of the abovementioned operational programme will establish the criteria for selecting the beneficiary of these funds.
The Greek authorities are finalising the action plan that will also include the conditions for the operation of the financial instrument. The Commission expects that this financial instrument, which will benefit from cofinancing from the European Fisheries Fund, will be operational before the end of 2010.
(EL) Commissioner, your reply was fairly comprehensive and I thank you. I have a supplementary question: did the Greek Government specifically make this proposal - you expounded certain aspects of the question - and does what you said - by which I mean whether this will apply as of 2010 - depend on whether the Greek Government makes its request on time, so that the points you mentioned can be cofinanced?
To clarify, there were two sides to the question: one related to the agricultural sector, to small and very small enterprises in the agricultural sector, and another targeted at the fisheries sector.
What I am saying in response is that the Greek authorities have not submitted a request for such an instrument for small and very small enterprises in the agricultural sector, although they have submitted one for the fisheries sector. Following the request from the Greek Government, the instrument for the fisheries sector may be ready by the end of 2010. As for the agricultural sector, I cannot give you any further information as the Greek Government has not yet made any request. I have explained to you that this was the government's decision. The government may make this proposal if the Greek monitoring committee decides to amend the rural development programme.
However we have not, thus far, received such a proposal for the agricultural sector.
Subject: Aquaculture in the EU
A sustainable and competitive EU aquaculture sector can offer a way of meeting the large and growing demand for seafood products in the EU, thereby reducing the depletion of wild stocks and the level of imports from third countries, which often arrive at EU markets after a journey involving thousands of air miles.
Aquaculture now represents 20% of the total fish production in the EU, at a value which has been more or less constant since 2000. However, there has been a fall-off in the production of molluscs/shellfish.
Bearing in mind the traceability, quality and CO2 issues involved in importing large quantities of molluscs from distant third countries, can the Commission outline how it intends to promote aquaculture in the EU, with special reference to the mollusc/shellfish sector?
Member of the Commission. - European Union aquaculture is at the forefront of sustainable development. The Commission and I have to admit that the aquaculture sector deserves greater recognition of its assets and values. The Commission therefore adopted a communication entitled 'Building a sustainable future for aquaculture' which identifies three strategic objectives for public authorities to pursue: promoting the competitiveness of the aquaculture sector; maintaining its sustainability; and improving its governance.
In this communication, the Commission identifies a number of measures to be taken by public authorities at all levels - EU, national and regional - in order to address the challenges faced by the sector.
In order to support the sustainable development of European aquaculture, including shellfish production, the EU has in place comprehensive animal health and food safety legislation. We are very active at international level in establishing animal health and food safety standards for aquaculture products, including shellfish, that are essential for international trade.
The Commission has also established an EU reference laboratory for mollusc diseases, which receives annual financial support, to ensure coordination of national laboratories in the Member States and provide scientific support to the Commission.
The Commission, with the concerned Member States, is also closely monitoring the abnormal mortalities observed in oysters over the past few years and has taken measures to control the virus that seems to be associated with these mortalities.
As far as the overall strategy for EU aquaculture is concerned, the Commission would also like to recall the debate held in Parliament in June 2010, based on the report prepared by Guido Milana. The Commission appreciates Parliament's support for sustainable aquaculture and for giving it a greater focus.
The Commission is of the view that sustainable aquaculture activities should be adequately supported through the common fisheries policy, and that this aspect should be covered under the reformed common fisheries policy.
The Commission is convinced of the need to help the sector organise itself more efficiently. In particular, we want to strengthen its producer and inter-branch organisations so as to better link production forecasts to market needs and ensure higher value for their products through marketing and labelling.
Thank you, Commissioner, for your comprehensive response. In relation to it, I just want to say that a recent investigation in Ireland showed that much of the fish coming in was wrongly labelled, so that people who thought they were eating cod, for instance, were in fact eating a different fish. I just want to ask whether the Commission is aware of this. What, if anything, can be done about it in the short term, apart from developing our own aquaculture, which is very, very important? I would appreciate your answer.
Mr President, I am pleased to note from Commissioner Damanaki's reply that aquaculture will play an important role in the new common fisheries policy.
I should just like to point out to the Commissioner that there are huge opportunities for job creation in the development of aquaculture, particularly in areas where there is a very high rate of unemployment. I believe that the Commission can play an important role. It can take the lead in communicating the Commissioner's views to the Member States and in suggesting to the Member States that although we cannot compromise on the quality of food, we certainly should ensure that one body in each country will deal with aquaculture rather than cross-cutting through various departments and agencies.
Member of the Commission. - I agree with Mr Gallagher that there are huge opportunities open to us in the aquaculture sector. We can indeed create many jobs. That is why we are planning to have a separate chapter on aquaculture in our CFP reform. I also would like to mention that we are going to secure a special funding line. That is most important.
I would also like to inform Mr Kelly that we are aware of these problems and I agree with him that we have a lot to do with regard to the traceability of our products. That is why we have a labelling chapter in our CFP reform. The Commission is seeking to secure a level playing field throughout the world for our fisheries and the fisheries that produce the products we are obliged to import.
Subject: Use of European Fisheries Fund resources
Given that the Commission is required to submit a report at the end of every year on the implementation of Council Regulation (EC) No 1198/2006on the European Fisheries Fund and in the light of the recent financial crisis faced by a number of Member States which depend, to a large extent, on the fisheries sector, will the Commission answer the following:
How does it assess the implementation of the regulation to date? Which Member States could serve as examples of best practice?
Have the Member States made sufficient use of the European Fisheries Fund? To what extent has the Fund achieved its objectives since it was established in 2007 and what adjustments are necessary?
How does it assess the performance of Greece's national strategic plan for fisheries development to date? What is the rate of implementation of the projects and what is the take-up rate of the appropriations concerned?
Member of the Commission. - I would like to thank Mr Tsoukalas for his question because this really is a very important issue for us and I have to say clearly and openly that the implementation of the European Fisheries Fund has not yet reached cruising speed. We are not satisfied with it.
Certified interim payments sent by Member States to the Commission amount to 5% of the overall EFF allocation. However, the data we have received recently from the Member States under annual reporting show that by the end of 2009, 18.2% of the overall EFF allocation was committed to specific projects. This is encouraging.
Importantly, these figures include premiums not only under Axis 1 but also other Axes. Only Axis 4 'Sustainable Development for Fishing Areas' is unfortunately lagging behind due to the long implementation process required to set up partnerships.
The reasons for this situation include, firstly, the late adoption of the EFF regulation; secondly, the delayed adoption of the operational programmes, some of which were adopted in the second half of 2008; thirdly, problems in setting up the management and control systems, the approval of which is the precondition for sending the payments to the Commission; and fourthly, the effects of the financial and economic crisis on the fisheries sector.
At this level of implementation, it is too early to state whether the EFF achieved its objectives. More information will be available with the interim evaluation due at the end of 2011.
It is also difficult to point to best practices in this respect as Member States have very different EFF amounts to spend and these amounts have been allocated to Axes in a diverse way which impacts on the rate of absorption. For example, Axis 1, 'Measures for the adaptation of the Community Fishing Fleet', is very easy to absorb. The others are not so easy.
At the meeting of Directors-General organised by the Belgian Presidency last September as a remedy to the absorption problems, notably, to the problem of access to capital, the Commission recommended financial engineering techniques such as the use of facilitators or the simplification of procedures and application forms.
The next EFF Committee will have presentations on the use of these possibilities. The implementation of the Greek operational programme for 2007-2013 is delayed. I am sorry to say this, but it really is delayed.
Up to 15 September 2010, actual payments only reached EUR 5 000 600, which amounts to 2% of the total EFF allocation. Two percent is a very small amount. This unsatisfactory situation results mainly from problems in setting up the management and control system and delays in the launching of key measures under the operational programme.
The financial crisis is also responsible for some delays, in particular, for measures under Axis 2.
The Commission is currently preparing its annual report on the implementation of the EFF in 2009 which will provide further information and background on the question posed by the honourable Member.
(EL) Thank you, Commissioner, for your comprehensive reply. I should like to take this opportunity, as you referred to the terrible economic situation and the possible failure in getting the European Fisheries Fund up to speed, to ask if a complete ban on fishing gear such as boat seines would come under the provision of compensation for fishermen who lose their job or if, in keeping with the regulation, the two-year derogation from the rules of the European Fisheries Fund could be extended in order to safeguard viable social conditions.
In the question, you were asked which Member States could serve as examples of best practice, and I also wonder which Member States could serve as examples of worst practice. Are you at liberty to say and maybe to give the reasons for the disparity between the best and the worst?
Member of the Commission. - Mr President, to answer Mr Kelly first, I would like to say that, in general, for countries which have a better system for controlling compliance and have all the instruments at their disposal, it is easier to absorb the money. This is a general rule. Generally speaking, I have to admit that Mediterranean countries - the countries of the south - have bigger problems.
Greece has a special problem. We have to be very sure that we can help everybody in order to have better absorption. It is our plan to make an effort to simplify the rules for absorption. That is why we will have a funding line in the framework of our CFP reform which will be much easier for the Member States to absorb.
Referring to Mr Tsoukalas's question about the Mediterranean Regulation, we have decided that this Mediterranean Regulation has to be implemented. We have had to implement this regulation since 1 June, and there is no way back. If we were to amend this regulation, we would need two or three years without any control and compliance system, so we are going to implement this regulation.
I have already cooperated with the Greek authorities. I have explained to them that they have to implement this regulation without any further delay. That means, of course, that all the provisions about special types of gear that are very heavy for the environment have to be met. It also means that we are going to exhaust the margins from our fund possibilities to give them funding in order to compensate them. This is something I would like to say referring to boat seines, to trawlers and to all types of gear: they have to give us a good example of compliance. We will do our best in order to exhaust our funding margins to make it possible for them to have better gear and to improve the selectivity of their gear.
Questions which have not been answered for lack of time will receive written answers (see Annex).
That concludes Question Time.
(The sitting was suspended at 20:30 and resumed at 21:00)